Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 182







James A. Bjarko, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20100070 & 20100071







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Robert Wade Martin, North Dakota Public Defenders’ Office, 11 1st Avenue SW, Minot, N.D. 58701, for petitioner and appellant.



Nathan Kirke Madden, Assistant State’s Attorney, William County State’s Attorney Office, P.O. Box 2047, Williston, N.D. 58802, for respondent and appellee.

Bjarko v. State

Nos. 20100070 & 20100071



Per Curiam.

[¶1]	James Arnold Bjarko appealed from a district court judgment denying his application for post-conviction relief.  The district court rejected Bjarko’s claims that three different attorneys in three separate stages of criminal proceedings provided Bjarko ineffective assistance of counsel, concluding all three attorneys provided him with reasonable professional assistance in the respective stages of the proceedings and he failed to show how the results of those proceedings would have been different but for any of the attorneys’ claimed errors.  Bjarko argues the district court erred in deciding he did not receive ineffective assistance of counsel.  We affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner